Citation Nr: 0012290	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Los Angeles, California, which held that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a left knee disorder.

This case was originally before the Board in May 1999, at 
which time it remanded the case back to the RO for additional 
evidentiary development.  That development was completed by 
the RO and, thus, this case is ready for appellate review.

The Board notes that the veteran requested a hearing before a 
member of the Board at the RO (Travel Board hearing) in May 
1998 and, again, in July 1998.  Although the veteran was 
scheduled for such a hearing on February 1999, and provided 
notice of its time, date, and location, the claims file 
indicates that he failed to appear for the hearing.


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for a left knee disorder in an April 1985 RO rating decision.  
The reasons for the RO's denial was that it found no evidence 
of a relationship between any current left knee pathology and 
the veteran's service, including an inservice left knee 
injury.  The veteran did not appeal that decision.

2.  No competent evidence has been received since the April 
1985 rating decision pertaining to a relationship between any 
current left knee pathology and the veteran's service, 
including an inservice left knee injury.
CONCLUSIONS OF LAW

1.  The April 1985 RO denial of entitlement to service 
connection for a left knee disorder is a final decision.  
38 U.S.C. § 4005 (1982); 38 C.F.R. § 19.192 (1984); currently 
38 U.S.C.A. § 7105  (West 1991); 38 C.F.R. § 20.302(a)  
(1999).

2.  Evidence received since the April 1985 rating decision is 
not new and material and, thus, that claim is not reopened.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156(a)  
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The record shows that a rating decision denying a claim for 
service connection for a left knee injury was rendered by the 
RO in April 1985.  In that decision, the RO concluded that an 
inservice injury occurred, but was acute and transitory and 
unrelated to any current pathology.  The veteran was notified 
of this decision in April 1985.  He did not appeal the 
decision within 1 year of being notified.  See 38 U.S.C. 
§ 4005 (1982); 38 C.F.R. § 19.192 (1984); currently 
38 U.S.C.A. § 7105  (West 1991); 38 C.F.R. § 20.302(a)  
(1999).
II.  Regulatory provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110  (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1999).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires that the evidence show the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110  (West 1991); 
38 C.F.R. § 3.303(d)  (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  For some factual issues, such as the occurrence of 
an injury, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnosis, competent 
medical evidence is required to satisfy the second element.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Once a claim for service connection has been finally denied, 
it may be reopened upon submission of new and material 
evidence.  38 U.S.C.A. § 5108  (West 1991).  ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.").  
"New and material evidence" is defined as that "not 
previously submitted to the agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  Id.

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

III.  Evidence

a.  Evidence considered by the RO in its April 1985 decision

Service medical records note no left knee problems at the 
time of the veteran's entry into service.  Both a June 1964 
pre-induction medical examination report and April 1965 
induction medical examination report indicate that his lower 
extremities were normal.  Outpatient notes show that the 
veteran was seen for complaints of left knee pain in July 
1965.  Physical examination revealed no swelling or joint 
laxity.  X-rays were negative.  A September 1965 outpatient 
note shows that he fell while running and landed on his left 
knee.  Complaints were of effusion, limitation of motion, and 
pain on certain twisting motions.  It occasionally felt like 
the leg would "give way."  There was no history of locking, 
but the veteran occasionally heard a "click."  Physical 
examination showed that the left knee was slightly bulkier 
than the right, but had no effusion.  It was tender to 
pressure along the lateral joint line.  There was full 
flexion, but the knee would not lock in extension.  
Impression was torn meniscus, left knee.  X-rays were 
planned.  An October 1965 orthopedic consultation record 
reflects that there was some synovial thickening and trace 
effusion of the knee.  There was full passive joint 
extension, but a little lack of extension actively.  There 
was no instability or localized tenderness.  X-rays were 
negative.  Impression was "incomplete rehabilitation [of 
the] knee following sprain."  No further complaints of or 
treatment for any left knee problems is shown in the service 
medical records.  A March 1967 separation medical examination 
report indicates that the veteran's lower extremities were 
normal at the time of that examination.  In the associated 
report of medical history, the veteran denied having any 
joint deformity or a "trick" or locked knee.

Subsequent to service, the earliest medical evidence is dated 
in January 1985.  In the veteran's January 1985 claim for 
service connection for a left knee disorder, he did not 
report any prior treatment for the knee.

A January 1985 VA x-ray report reflects degenerative joint 
disease of the left knee with joint effusion.  

b.  Evidence submitted since the RO's April 1985 decision

VA outpatient records from November 1983 to September 1990 
show repeated treatment for low back pain and for 
degenerative joint disease of the right hip.  They show no 
complaints of, treatment for, or diagnosis of any left knee 
problems.

A May 1991 VA examination report makes no mention of any left 
knee problems.

Color photographs submitted by the veteran reveal deformities 
of the right shoulder and right hip.  They show that the 
veteran's right knee was lower than his left.

In May 1992, the veteran testified at a personal hearing at 
the RO in regard to a claim for entitlement to nonservice-
connected pension.  During the hearing, he stated that he had 
right hip, right leg, and right shoulder disabilities.  He 
stated that he lost 2 inches of height in his right leg.  He 
denied having any other physical disabilities that affected 
his ability to work.

The remaining medical evidence is VA medical records from May 
1997 to November 1998.  Outpatient notes from July 1997, 
September 1997, December 1997, and January 1998, reflect that 
the veteran had degenerative joint disease of the left knee.  
An August 1998 outpatient note states, as medical history, 
that the veteran had an old injury to his left knee while in 
service and that the knee had occasional swelling.  He wore a 
brace.  The history of present illness reflected chronic left 
knee pain secondary to old knee injury many years ago.  X-
rays showed tibial osteophyte, mild valgus deformity, and 
soft tissue swelling.  The veteran reported no recent injury 
to the knee.  Physical examination was difficult to perform 
secondary to pain, stability, swelling, and tenderness.  
There was limitation of range of motion due to pain, but no 
effusion or erythema.  A September 1998 note states that the 
veteran had acute swelling and pain in the left knee after a 
pivoting movement 6 weeks prior.  He complained of locking, 
popping, and catching.  Swelling had gotten a little better.  
There were complaints of giving way secondary to pain.  
Physical examination revealed medial joint line tenderness, 
range of motion from 0 to 90 degrees, and medial knee 
tenderness.  X-rays revealed osteoarthritis.  Assessment was 
"suspect acute medial meniscus injury."  Magnetic resonance 
imaging (MRI) was planned.  An October 1998 VA MRI study 
reveals that the veteran had a complex tear of the posterior 
horn of the medial meniscus extending into the mid-zone and 
complex tear of the lateral meniscus.  A November 1998 
outpatient follow-up note shows that the veteran had left 
knee pain for 4 years with occasional swelling and locking.  
The veteran reported hearing a popping sound with subsequent 
swelling 2 months prior.  After physical examination, 
assessment was probable medial degenerative meniscal tear.


IV.  Analysis

As stated above, the veteran's claim seeking entitlement to 
service connection for a left knee disorder was finally 
denied by the RO in April 1985.  That claim may be reopened 
only if the Board finds that new and material evidence has 
been submitted.  38 U.S.C.A. § 5108  (West 1991); 38 C.F.R. 
§ 3.156(a)  (1999); Barnett v. Brown, 83 F.3d 1380  (Fed. 
Cir. 1996) (the Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented and, before the claim is reopened, the Board must 
find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Here, the Board finds that most 
of the recently-submitted evidence is "new," in that it was 
not before the RO in April 1985.  However, the Board finds 
that none of the evidence is "material."  As stated above, 
in order to be "material," the evidence must be probative 
of the "issue at hand."  Id.  The issue at hand in this 
case is whether the veteran's current left knee problems are 
related to service.  In order to be "material," the 
additional evidence must include competent evidence 
indicating a relationship, or nexus, between the veteran's 
left knee pathology and his military service, including the 
inservice left knee injury.  None of the additional evidence 
does so.  Specifically, the Board finds no medical opinion or 
other competent evidence that the veteran's current left knee 
pathology, shown to be osteoarthritis and a probable complex 
medial and lateral meniscus tear, was incurred in service or 
is related to his inservice left knee injury.

The Board notes that the veteran believes that his current 
left knee disability is related to his inservice left knee 
injury.  However, this is not competent evidence because the 
veteran is not shown to have the medical expertise to render 
a medical opinion as to the etiology of a physical 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992)  
(lay persons are not competent to offer medical opinions).  
Therefore, his assertions cannot be considered new and 
material evidence for purposes of reopening his claim.  Moray 
v. Brown, 5 Vet. App. 211, 214  (1993) (lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim under 38 U.S.C.A. § 5108); see also Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).

The Board also notes that one VA outpatient record, dated in 
August 1998, reflects that the veteran had chronic left knee 
pain secondary to an old knee injury many years ago.  
However, that report does not indicate that the old injury 
was his inservice knee injury.  The statement about chronic 
left knee pain secondary to an old injury, is a mere 
recitation of medical history provided by the veteran.  Both 
statement is located in the "history" section of the 
outpatient note.  That same outpatient note provides a 
medical assessment with no reference to any potential 
etiology of that pain, indicating only that the veteran had 
"chronic left knee pain."  This recitation of history 
recorded by the VA examiner is not competent evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995)  (stating that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' for purposes of reopening a claim based on new and 
material evidence and a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical professional) 
(citing Layno v. Brown, 6 Vet. App. 465, 469  (1994)).

Overall, none of the additional evidence in the claims file 
provides a competent link, or nexus, between the veteran's 
current left knee disability and his service, including his 
inservice left knee injury.  Therefore, the evidence is not 
"material" to the issue at hand, and the Board must deny 
the veteran's request to reopen his previously denied claim 
for entitlement to service connection for a left knee 
disorder.

Even though evidence is not found to be new and material, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted to reopen a VA 
benefits claim through the presentment of new and material 
evidence.  Graves v. Brown, 9 Vet. App. 172 (1996) (per 
curiam), citing Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO fulfilled its obligation under section 
5103(a) in its Statement of the Case and Supplemental 
Statement of the Case, in which the veteran was informed that 
the reason for the denial of his claim was that no new and 
material evidence had been submitted.  Moreover, unlike the 
situation in Graves, the veteran has not put the VA on notice 
of the existence of any specific, particular piece of 
evidence that might be relevant and probative to this claim.

In light of the above, the Board must deny the veteran's 
claim.


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for a left knee 
disorder is not reopened.  The appeal on this issue is 
denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

